

EXHIBIT 10.5


EXECUTION COPY
 


 
PERFORMANCE GUARANTY
 
This Performance Guaranty (this “Guaranty”), dated as of April 25, 2000, is
executed by PHH Corporation, a Maryland corporation (the “Performance
Guarantor”) in favor of Cendant Mobility Financial Corporation, a Delaware
corporation (“CMF”), and Apple Ridge Funding LLC, a Delaware limited liability
company, as Issuer (the “Issuer”) under the Master Indenture dated as of April
25, 2000 (as amended, restated, supplemented or otherwise modified from time to
time, the “Indenture”) between the Issuer, Bank One, N.A., a national banking
association, as indenture trustee and The Bank of New York, as paying agent.
Unless otherwise defined herein, all capitalized terms used herein shall have
the respective meanings ascribed to them in the Indenture or that certain
Purchase Agreement dated as of April 25, 2000 (as amended, restated,
supplemented or otherwise modified from time to time, the “Purchase Agreement”)
between CMF and Cendant Mobility Services Corporation, a Delaware corporation
(“CMSC”).
 
WHEREAS, CMSC is a wholly-owned Subsidiary of the Performance Guarantor and the
Performance Guarantor is expected to receive substantial direct and indirect
benefits from the transactions contemplated in the Purchase Agreement, the
Receivables Purchase Agreement, the Transfer and Servicing Agreement and the
Indenture;
 
WHEREAS, as an inducement for (i) CMF to enter into the Purchase Agreement and
to make purchases thereunder and (ii) the Issuer to enter into the Transfer and
Servicing Agreement and to acquire the ARSC Purchased Assets thereunder, the
Performance Guarantor has agreed to guaranty the due and punctual payment and
performance of CMSC's obligations, whether as Originator under the Purchase
Agreement or as Servicer under the Transfer and Servicing Agreement;
 
NOW, THEREFORE, the Performance Guarantor hereby agrees with CMF and the Issuer
as follows:
 
§1.    Definitions.
 
As used herein:
 
“Obligations” means, collectively, all covenants, agreements, terms, conditions
and other obligations to be performed and observed by CMSC (whether in its
capacity as Originator under the Purchase Agreement or as Servicer under the
Transfer and Servicing Agreement) under the Purchase Agreement or the Transfer
and Servicing Agreement (including CMSC’s obligation to fund the Marketing
Expenses Account as and when required under the Transfer and Servicing
Agreement), and shall include without limitation the due and punctual payment
when due of all sums that are or may become owing by CMSC under the Purchase
Agreement or the Transfer and Servicing Agreement, whether in respect of fees,
expenses (including counsel fees), indemnified amounts, amounts required to be
paid by CMSC pursuant to Section 4.3 of the Purchase Agreement or Section 3.10
of the Transfer and Servicing Agreement, advances required to be made pursuant
to Section 3.12 of the Transfer and Servicing
 



  1

--------------------------------------------------------------------------------

 


Agreement or otherwise, including without limitation any such fees, expenses and
other amounts that accrue after the commencement of any Insolvency Proceeding
with respect to CMSC (in each case whether or not allowed as a claim in such
Insolvency Proceeding).
 
§2.        Guaranty of Obligations. The Performance Guarantor hereby guarantees
to CMF and the Issuer (each, a “Guarantied Party”), the full and punctual
payment and performance by CMSC of all of the Obligations. This Guaranty is an
absolute, unconditional and continuing guaranty of the full and punctual payment
and performance of all of the Obligations and is in no way conditioned upon any
requirement that any Guarantied Party first attempt to collect any amounts owing
by CMSC to such Guarantied Party from CMSC or resort to any collateral security,
any balance of any deposit account or credit on the books of any Guarantied
Party in favor of CMSC or any other Person or other means of obtaining payment.
Should CMSC default in the payment or performance of any of the Obligations, any
Guarantied Party may cause the immediate performance by the Performance
Guarantor of the Obligations and cause any payment Obligations to become
forthwith due and payable to such Guarantied Party, without demand or notice of
any nature (other than as expressly provided herein or in the Transaction
Documents), all of which are expressly waived by the Performance Guarantor.
 
§3.        Performance Guarantor’s Further Agreements to Pay. The Performance
Guarantor further agrees, as the principal obligor and not as a guarantor only,
to pay to each Guarantied Party, forthwith upon demand in funds immediately
available to such Guarantied Party, all reasonable costs and expenses (including
court costs and legal expenses) incurred or expended by such Guarantied Party in
connection with the Obligations, this Guaranty and the enforcement thereof,
together with interest on amounts recoverable under this Guaranty from the time
when such amounts become due until payment, at a rate of interest (computed for
the actual number of days elapsed based on a 360 day year) equal to the rate or
interest most recently published in The Wall Street Journal as the “Prime Rate”
plus 2%. Changes in the rate payable hereunder shall be effective on each date
on which a change in the “Prime Rate” is published.
 
§4.        Waivers by Performance Guarantor; Freedom to Act. The Performance
Guarantor waives notice of acceptance of this Guaranty, notice of any action
taken or omitted by any Guarantied Party in reliance on this Guaranty, and any
requirement that any Guarantied Party be diligent or prompt in making demands
under this Guaranty, giving notice of any Purchase Termination Event or Servicer
Default (so long as CMSC is the Servicer) or asserting any other rights of any
Guarantied Party under this Guaranty. The Performance Guarantor also irrevocably
waives all defenses that at any time may be available in respect of the
Obligations by virtue of any statute of limitations, valuation, stay, moratorium
law or other similar law now or thereafter in effect. Each Guarantied Party
shall be at liberty, without giving notice to or obtaining the consent of the
Performance Guarantor, to deal with CMSC and with each other party who now is or
after the date hereof becomes liable in any manner for any of the Obligations,
in such manner as such Guarantied Party in its sole discretion deems fit, and to
this end the Performance Guarantor agrees that the validity and enforceability
of this Guaranty, including without limitation the provisions of Section 7
hereof, shall not be impaired or affected by any of the following: (a) an
amendment or modification of, or supplement to, any Transaction Document,
including without limitation any extension, modification or renewal of, or
indulgence with respect to, or substitution for, the Obligations or any part
thereof at any time; (b) any waiver, consent, extension, granting of time,
forbearance, indulgence or other action or inaction under or in respect of any
Transaction Document or any Obligation (including without
 



  2

--------------------------------------------------------------------------------

 


 limitation with respect to any Purchase Termination Event or Servicer Default
(so long as CMSC is the Servicer)) or any right, power or remedy with respect
thereto; (c) any Insolvency Proceeding with respect to CMSC or any other Person;
(d) any exercise or non-exercise of any right, power or remedy with respect to
the Obligations or any part thereof or any Transaction Document, or any
collateral securing the Obligations or any part thereof; (e) any law, regulation
or order of any jurisdiction affecting any term of any Obligation or rights of
CMSC with respect thereto; (f) any release, surrender, compromise, settlement,
waiver, subordination or modification, with or without consideration, of any
other obligation of any person or entity with respect to the Obligations or any
part thereof; (g) any invalidity or any unenforceability of, or any
misrepresentation (other than by CMF or the Issuer), irregularity or other
defect in, any Transaction Document or any Obligation; (h) the existence of any
claim, setoff or other rights that the Performance Guarantor may have at any
time against CMSC in connection herewith or any unrelated transaction; (i) any
failure on the part of CMSC to perform or comply with any term of the Purchase
Agreement, the Transfer and Servicing Agreement or any other Transaction
Document; or (j) any other circumstance that might otherwise constitute a
defense (other than payment and performance) available to, or a discharge of, a
guarantor or CMSC, all whether or not the Performance Guarantor shall have had
notice or knowledge of any event or circumstance referred to in the foregoing
clauses (a) through (j) of this Section 4.
 
§5    .    Unenforceability of Obligations Against CMSC. Notwithstanding (a) any
change of ownership of CMSC or any Insolvency Proceeding with respect to CMSC or
any other change in the legal status of CMSC; (b) the change in or the
imposition of any law, decree, regulation or other governmental act that does or
might impair, delay or in any way affect the validity, enforceability or the
payment when due of the Obligations; (c) the failure of CMSC or the Performance
Guarantor to maintain in full force, validity or effect or to obtain or renew
when required all governmental and other approvals, licenses or consents
required in connection with the Obligations or this Guaranty, or to take any
other action required in connection with the performance of all obligations
pursuant to the Obligations or this Guaranty; or (d) if any of the moneys
included in the Obligations have become irrecoverable from CMSC for any other
reason other than final payment in full of the payment Obligations in accordance
with their terms, this Guaranty shall nevertheless be binding on the Performance
Guarantor. This Guaranty shall be in addition to any other guaranty or other
security for the Obligations, and it shall not be rendered unenforceable by the
invalidity of any such other guaranty or security. In the event of acceleration
of the time for payment of any of the Obligations, such amounts then due and
owing under the terms of the Purchase Agreement or the Transfer and Servicing
Agreement in connection with the Obligations shall be immediately due and
payable by the Performance Guarantor.
 
§6    .    Representations and Warranties. The Performance Guarantor represents
and warrants that:
 
(a)    Organization and Good Standing. The Performance Guarantor is a
corporation duly organized and validly existing in good standing under the laws
of the State of Maryland and has full power and authority to own its properties
and to conduct its business as such properties are presently owned and such
business is presently conducted.
 
(b)    Due Qualification. The Performance Guarantor is duly qualified to do
 



  3

--------------------------------------------------------------------------------

 

 
business and is in good standing as a foreign corporation, and has obtained all
necessary licenses and approvals, in all jurisdictions in which the ownership or
lease of property or the conduct of its business requires such qualification,
licenses or approvals and where the failure so to qualify to obtain such
licenses and approvals or to preserve and maintain such qualification, licenses
or approvals could reasonably be expected to give rise to a material adverse
effect with respect to the Performance Guarantor.
 
(c)              Power and Authority; Due Authorization. The Performance
Guarantor has (i) all necessary corporate power and authority to execute and
deliver this Guaranty and to perform all its obligations hereunder and (ii) duly
authorized by all necessary corporate action the execution, delivery and
performance of this Guaranty.
 
(d)    Binding Obligations. This Guaranty constitutes the legal, valid and
binding obligation of the Performance Guarantor, enforceable against the
Performance Guarantor in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization or other
similar laws affecting the enforcement of creditors rights generally and by
general principles of equity, regardless of whether such enforceability is
considered in a proceeding in equity or at law.
 
(e)    No Conflict or Violation. The execution, delivery and performance of this
Guaranty, and the fulfillment of the terms hereof, will not (i) conflict with,
violate, result in any breach of any of the terms and provisions of, or
constitute (with or without notice or lapse of time or both) a default under,
(A) the certificate of incorporation or the bylaws of the Performance Guarantor
or (B) any indenture, loan agreement, mortgage, deed of trust, or other material
agreement or instrument to which the Performance Guarantor is a party or by
which it or any of its properties is bound or (ii) conflict with or violate any
federal, state, local or foreign law or any decision, decree, order, rule or
regulation applicable to the Performance Guarantor or any of its properties of
any court or of any federal, state, local or foreign regulatory body,
administrative agency or other governmental instrumentality having jurisdiction
over the Performance Guarantor or any of its properties, which conflict or
violation described in this clause (ii), individually or in the aggregate, could
reasonably be expected to have a material adverse effect on the ability of the
Performance Guarantor to perform its obligations under this Guaranty or the
validity or enforceability of this Guaranty.
 
§7    .    Subordination. The payment of any amounts due with respect to any
indebtedness of CMSC now or hereafter owed to the Performance Guarantor is
hereby subordinated to the prior payment in full of all the Obligations. The
Performance Guarantor agrees that, after the occurrence and during the
continuation of a CMSC Purchase Termination Event or a Servicer Default or an
Unmatured Servicer Default (so long as CMSC is the Servicer), the Performance
Guarantor will not demand, sue for or otherwise attempt to collect any such
indebtedness of CMSC to it until all of the Obligations shall have been paid and
performed in full. If, notwithstanding the foregoing sentence, the Performance
Guarantor shall collect, enforce or receive any amounts in respect of such
indebtedness while any Obligations are still unperformed or outstanding, such
amounts shall be collected, enforced and received by the Performance Guarantor
as trustee for the Guarantied Parties and be paid over to the Indenture Trustee
on account of the Obligations without affecting in any manner the liability of
the Performance Guarantor under the other provisions of this Guaranty. The
provisions of this
 



  4

--------------------------------------------------------------------------------

 


Section 7 shall be supplemental to and not in derogation of any rights and
remedies which any Guarantied Party may at any time and from time to time have
with respect to the Performance Guarantor.
 
§8    .    Performance Guarantor’s Acknowledgment and Agreements.
 
(a)    The Performance Guarantor hereby acknowledges that the Guarantied Parties
are entering into the transactions contemplated by the Transaction Documents in
reliance upon the identity of ARSC, the Issuer and CMF, as a legal entity
separate from CMSC and the other CMS Persons. Therefore, from and after the date
hereof until one year and one day after the Final Payout Date, the Performance
Guarantor will, and will cause each of its Subsidiaries and Affiliates (other
than CMF, ARSC and ARF) to, take such actions as shall be required in order that
the covenants set forth in Section 7.1(e) of the Purchase Agreement are complied
with at all times. ARF shall at all times be a wholly-owned subsidiary of PHH.
 
(b)    The Performance Guarantor will make available to CMSC and its
subsidiaries and any successor Servicer appointed pursuant to the Transfer and
Servicing Agreement (each, a “Requesting Person”) all computer equipment
services requested or required by a Requesting Person in order to perform such
Requesting Person's duties and exercise its rights under the Transaction
Documents so long as such Requesting Person pays the Performance Guarantor a
reasonable fee per annum for the equipment services provided; provided, however,
that with respect to any computer software licensed from a third party, the
Performance Guarantor will be required to make such licenses, sublicenses and/or
assignments of such software available only to the extent that provision of the
same would not violate the terms of any contracts of CMSC or the Performance
Guarantor or any Affiliate thereof with such third party.
 
(c)    The Performance Guarantor agrees that, if at any time ARF ceases to be a
wholly-owned subsidiary of Cendant, then, in such event, the Performance
Guarantor shall cause to be executed a tax sharing agreement between the Issuer
and the ultimate parent of the Issuer, in form and substance satisfactory to the
Majority Investors.
 
§9.    Termination of Guaranty. The Performance Guarantor’s obligations
hereunder shall continue in full force and effect until the date that is one
year and one day after the Final Payout Date, provided that this Guaranty shall
continue to be effective or shall be reinstated, as the case may be, if at any
time payment or other satisfaction of any of the Obligations is rescinded or
must otherwise be restored or returned in connection with any Insolvency
Proceeding with respect to CMSC or any other Person, or otherwise, as though
such payment had not been made or other satisfaction occurred, whether or not
any Guarantied Party is in possession of this Guaranty. No invalidity,
irregularity or unenforceability by reason of the Bankruptcy Code or any
insolvency or other similar law, or any law or order of any government or agency
thereof purporting to reduce, amend or otherwise affect the Obligations shall
impair, affect, be a defense to or claim against the obligations of the
Performance Guarantor under this Guaranty.
 
§10.        Effect of Bankruptcy. This Guaranty shall survive the occurrence of
any Insolvency Proceeding with respect to CMSC or any other Person. No automatic
stay under the Bankruptcy Code or other federal, state or other applicable
bankruptcy, insolvency or
 



  5

--------------------------------------------------------------------------------

 


reorganization statutes to which CMSC is subject shall postpone the obligations
of the Performance Guarantor under this Guaranty.
 
§11.        Successors and Assigns. This Guaranty shall be binding upon the
Performance Guarantor and its successors and assigns, and shall inure to the
benefit of and be enforceable by CMF, ARSC, the Issuer, the Indenture Trustee
and their respective successors, transferees and assigns. The Performance
Guarantor hereby acknowledges that this Guaranty will be assigned by the Issuer
to the Indenture Trustee. The Performance Guarantor may not assign or transfer
any of its obligations hereunder without the prior written consent of CMF, the
Issuer and the Indenture Trustee, acting at the direction of the Majority
Investors. Without limiting the generality of the foregoing sentence, each
Guarantied Party may, to the extent permitted by the Transaction Documents,
assign or otherwise transfer all or any portion of its rights and obligations
under the Transaction Documents, or sell participations in any interest therein,
to any other entity or other Person, and such other entity or other Person shall
thereupon become vested, to the extent set forth in the agreement evidencing
such assignment, transfer or participation, with all the rights in respect
thereof granted to such Guarantied Party herein.
 
§12.        Amendments and Waivers. No amendment or waiver of any provision of
this Guaranty nor consent to any departure by the Performance Guarantor
therefrom shall be effective unless the same shall be in writing and signed by
CMF, the Issuer and the Indenture Trustee, acting at the direction of the
Majority Investors. No failure on the part of any Guarantied Party to exercise,
and no delay in exercising, any right hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right.
 
§13.        Notices. All notices and other communications called for hereunder
shall be made in writing and, unless otherwise specifically provided herein,
shall be deemed to have been duly made or given when delivered by hand or mailed
first class, postage prepaid, or, in the case of telegraphic, telecopied or
telexed notice, when transmitted, answer back received, addressed as follows:
(i) if to the Performance Guarantor, Six Sylvan Way, Parsippany, New Jersey
07054, Attention: Treasurer, (ii) if to CMF, at its address for notices set
forth in the Purchase Agreement, (iii) if to the Issuer, to its address for
notices set forth in the Indenture and (iv) if to the Indenture Trustee, to its
address for notices set forth in the Indenture.
 
§14.        GOVERNING LAW. THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK, INCLUDING §5-1401 OF
THE NEW YORK GENERAL OBLIGATIONS LAW, BUT OTHERWISE WITHOUT REGARD TO CONFLICT
OF LAWS PRINCIPLES.
 
§15.        SUBMISSION TO JURISDICTION. EACH PARTY HERETO HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY NEW YORK STATE OR FEDERAL COURT
SITTING IN THE BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK, NEW YORK OVER ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER
TRANSACTION DOCUMENT, AND HEREBY (a) IRREVOCABLY AGREES THAT ALL CLAIMS IN
RESPECT OF SUCH ACTION OR PROCEEDING MAY BE
 



  6

--------------------------------------------------------------------------------

 


HEARD AND DETERMINED IN SUCH NEW YORK STATE OR FEDERAL COURT; (b) IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING; AND (c) IN
THE CASE OF THE PERFORMANCE GUARANTOR, IRREVOCABLY APPOINTS CT CORPORATION
SYSTEM (THE “PROCESS AGENT”), WITH AN OFFICE ON THE DATE HEREOF AT 111 EIGHTH
AVENUE, NEW YORK, NEW YORK 10011, UNITED STATES OF AMERICA, AS ITS AGENT TO
RECEIVE ON BEHALF OF IT AND ITS PROPERTY SERVICE OF COPIES OF THE SUMMONS AND
COMPLAINT AND ANY OTHER PROCESS WHICH MAY BE SERVED IN ANY SUCH ACTION OR
PROCEEDING. SUCH SERVICE MAY BE MADE BY MAILING OR DELIVERING A COPY OF SUCH
PROCESS TO THE PERFORMANCE GUARANTOR IN CARE OF THE PROCESS AGENT AT THE PROCESS
AGENT'S ABOVE ADDRESS, AND THE PERFORMANCE GUARANTOR HEREBY IRREVOCABLY
AUTHORIZES AND DIRECTS THE PROCESS AGENT TO ACCEPT SUCH SERVICE ON ITS BEHALF.
THE PERFORMANCE GUARANTOR AGREES TO ENTER INTO ANY AGREEMENT RELATING TO SUCH
APPOINTMENT WHICH THE PROCESS AGENT MAY CUSTOMARILY REQUIRE, AND TO PAY THE
PROCESS AGENT'S CUSTOMARY FEES UPON DEMAND. AS AN ALTERNATIVE METHOD OF SERVICE,
THE PERFORMANCE GUARANTOR ALSO IRREVOCABLY CONSENTS TO THE SERVICE OF ANY AND
ALL PROCESS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES BY
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, OF SUCH PROCESS TO THE PERFORMANCE
GUARANTOR AT ITS ADDRESS SPECIFIED HEREIN. NOTHING IN THIS SECTION 16 SHALL
AFFECT THE RIGHT OF EITHER PARTY HERETO TO SERVE LEGAL PROCESS IN ANY OTHER
PERMITTED BY LAW OR AFFECT THE RIGHT OF EITHER PARTY HERETO TO BRING ANY ACTION
OR PROCEEDING AGAINST THE OTHER PARTY HERETO OR ANY OF ITS PROPERTIES IN THE
COURTS OF ANY OTHER JURISDICTION.
 
§16.    WAIVER OF JURY TRIAL. EACH PARTY HERETO WAIVES ANY RIGHT TO A TRIAL BY
JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER OR
RELATING TO THIS GUARANTY, ANY OTHER TRANSACTION DOCUMENT, OR ANY AMENDMENT,
INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE
DELIVERED IN CONNECTION HEREWITH OR THEREWITH OR ARISING FROM ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN), ACTIONS OF
EITHER OF THE PARTIES HERETO OR ANY OTHER RELATIONSHIP EXISTING IN CONNECTION
WITH THIS GUARANTY OR ANY OTHER TRANSACTION DOCUMENT, AND AGREES THAT ANY SUCH
ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.
 
§17.    Miscellaneous. This Guaranty constitutes the entire agreement of the
Performance Guarantor with respect to the matters set forth herein. No failure
on the part of any Guarantied Party to exercise, and no delay in exercising, any
right hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right. The rights and remedies herein
provided are cumulative and not exclusive of any remedies provided by law or any
other agreement, and this Guaranty shall be in addition to any other guaranty of
or collateral security for any of the Obligations. The provisions of this
Guaranty are severable, and in any action or
 



  7

--------------------------------------------------------------------------------

 


proceeding involving any state corporate law, or any state or federal
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of the Performance Guarantor hereunder
would otherwise be held or determined to be avoidable, invalid or unenforceable
on account of the amount of the Performance Guaranty, the amount of such
liability shall, without any further action by the Performance Guarantor, CMF or
the Issuer be automatically limited and reduced to the highest amount that is
valid and enforceable as determined in such action or proceeding. The invalidity
or unenforceability of any one or more sections of this Guaranty shall not
affect the validity or enforceability of its remaining provisions. Captions are
for ease of reference only and shall not affect the meaning of the relevant
provisions. The meanings of all defined terms used in this Guaranty shall be
equally applicable to the singular and plural forms of the terms defined.
 



    8   

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Performance Guarantor has caused this Guaranty to be
executed and delivered as of the date first above written.
 


 

 
PHH CORPORATION
 
By: /s/ John M. Peterson
 
Name: John M. Peterson    
Title: Assistant Treasurer
 
 
Acknowledged and Accepted as of this 25th day of April, 2000
 
 
CENDANT MOBILITY FINANCIAL CORPORATION
 
By: /s/ John M. Peterson
 
Name: John M. Peterson    
Title: Assistant Treasurer
 
 
 
 
APPLE RIDGE FUNDING LLC, as Issuer
 
By: /s/ John M. Peterson
 
Name: John M. Peterson    
Title: Assistant Treasurer
 



 


 


 


 


 


 


 
Signature Page to Performance Guaranty
 



       

--------------------------------------------------------------------------------

 



 